DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks filed on 5/16/2022. Claims 1 and 4-16 filed on 5/16/2022 are pending in the application. Claims 2-3 have been cancelled. Claims 1, 9, and 13 have been amended. Accordingly, claims 1 and 4-16 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Withdrawn Objections/Rejections
Applicant’s arguments, filed 5/16/2022, with respect to claims 1, 9 and 13 objections have been fully considered and are persuasive. The previous claim objections have been withdrawn because applicant have amended the claims to make the appropriate corrections as suggested by the examiner in the previous office action. 

New/Maintained Claim Rejection(s)
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over of FRISCH et al. (U.S. PG-Pub. No. 2005/0266999 A1, which is cited in the IDS filed on 08/27/2019) in view of XU et al. (U.S. Patent No. 6,992,045 B2).

Applicants Claim
Applicants claim a herbicidal mixture concentrate comprising a stable formulation, which comprises:
(a)	5 to 30 % by weight of a water-soluble herbicide as active;
(b)	1 to 20 % by weight of an alkyl polyglucoside;
(c)	5 to 40 % by weight of a phosphate ester hydrotrope or salt thereof; 
(d)	up to 5% by weight of active water-insoluble herbicide;
optionally up to 25 % by weight of an organic solvent; and
(e)	water to bring the weight % of the herbicidal mixture concentrate to 100 % by weight;
wherein the herbicidal mixture concentrate is present in a continuous clear single phase at a temperature from 0 0C to 54 0C.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1 and 8, FRISCH teaches an aqueous crop protection composition (see: [0005] & [0103]), in the form of concentrate, comprising:
(a)	5-30% by weight of a water-soluble crop protection ingredient as active, e.g. particularly glufosinate-ammonium or glyphosate salts (as type (a) active ingredient) (see: [0015]).  This reads on the water-soluble active component in claims 1 and 8;
(b)	0.1-20% by weight of alkyl polyglycosides;
(c)	1-80% by weight of an anionic surfactant, e.g. a fatty alcohol having 10-24 carbon atoms in the form of phosphates (see: [0058]);
(d)	FRISCH teaches that the aqueous composition comprise 0 to 40% by weight of water-insoluble active crop protectant ingredient, e.g. as type (b) active ingredient (see: [0105-0107] and Claims 1 and 2). FRISCH teaches the water-insoluble active crop ingredient includes oxyfluorfen (i.e. a nitrophenyl ether) (see: [0016]). As disclosed on page 3 (Summary Section) of instant specification, oxyfluorfen is a nitrophenyl ether.  
(e)	0-20% by weight of organic solvents;
(f)	0.1-90% by weight of water (see: [0116-0118]);
wherein the aqueous solution can be a “single-phase solution” (see: [0116]).  This reads on the “herbicidal mixture concentrate is present in a continuous clear single phase” as claimed.
For claims 4-5, FRISCH teaches that the suitable “alkyl polyglycosides” preferably can be “fatty alcohol C8-C10 glucoside which is a commercial product: Plantaren® APG 225” (see: [0085]).
It is noted that said commercial product “Plantaren® APG 225” is C8-C10 alkyl polyglucoside having an average degree of polymerization of 1.6”, as evidenced by the U.S. Patent No. 6,043,203 (see: col. 6, line 1-4).  As such, the “alkyl polyglycosides” taught by FRISCH reads on the “alkyl” group and “degree of polymerization” of the claimed alkyl polyglycosides.
For claims 1 and 9, FRISCH teaches the suitable organic solvent includes, e.g. isopropanol, propylene glycol monomethyl ether, cyclohexanone N-methylpyrrolidone (see: [0037]; [0040]; [0042-0043]; [0052]; & [0054], line 1, 10 & 14-15).  As such, they read on the “optional organic solvent” as claimed.
	For claims 10-11, FRISCH teaches that the formulation can also comprise customary formulation assistant (h), e.g. frost protectants which can be “glycerol” or “ethylene glycol” present in an amount from 2-10% by weight (see: [0094], line 1-4; and [0126-0127]).  As such, they read on the “anti-freezer” as claimed.
	For claim 12, FRISCH teaches that the formulation, if desired, can additionally include, e.g. preferably up to 15% by weight of “anionic” surfactants, i.e. fatty alcohols having 10-24 carbon atoms in the form of sulfonates or sulfates and their alkali metal salts (see: [0093[ & [0110]).  As such, it reads on the “anionic surfactant” as claimed.
	For claims 15-16, FRISCH teaches that the formulation, if desired, can additionally include, e.g. preferably up to 15% by weight of “nonionic” surfactants (see: [0093] & [0110]), e.g. fatty alcohols having 10-24 carbon atoms with EO (ethylene oxide) and/or PO (propylene oxide) and/or BO (butylene oxide) in any order (see: [0068-0069]).  As such, it reads on the “nonionic surfactant which is an alcohol alkoxylated” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
FRISCH teaches an aqueous crop protection composition (which can be in the form of concentrate) comprising: a water-soluble active crop protection ingredient, an alkyl polyglycoside, a phosphate-form of fatty alcohol as anionic surfactant, and water, wherein said aqueous composition can be a single-phase solution, as recited in the instant claim 1.
However, FRISCH does not explicitly teach that the phosphate-form of fatty alcohol is a “phosphate ester” as required by the instant claim 1; and FRISCH does not list the anionic surfactant, i.e. alkyl aryl alkoxyl phosphate ester or alkyldiphenyloxide disulfonate, as those recited in the instant claims 6-7 and 13-14.  The deficiencies are taught by the reference XU et al.
XU teaches an aqueous pesticidal concentrate composition, which is storage-stable, comprising a water-soluble pesticide (e.g. glufosinate or glyphosate) dissolved in an aqueous medium, a surfactant component and a compound (i.e. a polycarboxylic acid component) suppresses oxidative burst (see: col. 9, line 11-20; col. 19, line 24 & 31; & col. 1, line 23-26).
XU teaches that the “surfactant” component comprises at least one surfactant preferably containing potassium, e.g. anionic surfactants which include “phosphate esters”, i.e. polyalkylene alkylphenol phosphate esters represented by the following formula:
 
    PNG
    media_image1.png
    87
    178
    media_image1.png
    Greyscale

wherein:
R1 = C8-C20 alkylphenyl (this reads on the “alkyl aryl” moiety of the claimed phosphate ester); 
R = an alkylene having 2 to 4 carbon atoms (this reads the “alkoxy” moiety of the claimed phosphate ester); and
R2 = hydroxyl group (OH) (see: col. 47, line 66 to col. 48, line 17; & col. 13, line 1-14; & col. 53, line 10-14).
As such, the above “polyalkylene alkylphenol phosphate esters” taught by XU reads on the “phosphate ester, which is alkyl aryl alkoxyl phosphate ester or a salt (e.g. potassium salt) thereof” as instant claims 1 and 6-7.
XU also teaches that the surfactant can include other anionic surfactant, e.g. sodium dodecylbenzene sulfonate (see: col. 48, line 27 & 33-36) or an alkyl diphenyloxide sulfonate represented by the following formula:

    PNG
    media_image2.png
    165
    242
    media_image2.png
    Greyscale

wherein: each R = 6-10 carbon atoms; n = 1 (see: col. 51, line 5-30).  As such, the above “other anionic surfactant” taught by XU read on the “anionic surfactant is sodium dodecylbenzene sulfonate” of instant claim 13, and the above “alkyl diphenyloxide sulfonate of the formula having two sulfonate groups” taught by XU reads on the “alkyldiphenyloxide disulfonate” of instant claim 14.
XU teaches that it is desirable to provide a storage stable composition containing the above surfactants does not exhibit phase separation on exposure to temperatures up to about 50°C, and can be formulated to reduce the aquatic toxicity of the formulation without reducing its performance (see: col. 6, line 53 to col. 7, line 12; & col. 8, line 1-12).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of FRISCH with XU and to arrive at the instantly claimed herbicidal mixture concentrate because FRISCH teaches that it is desirable to add activity-boosting surfactants (e.g. alkyl polyglycosides and anionic fatty alcohols of phosphates) and other formulation assisting agents (i.e. frost protectants such as: glycerol or ethylene glycol) to prepare formulations containing high concentration of water-soluble crop protectants (e.g. glufosinate-ammonium or glyphosate salts) as to those ingredients can help to improve biological activity in the application and, thus, are useful for controlling undesirable plants, and the other reference XU also teaches that phosphate-ester surfactants (e.g. polyalkylene alkylphenol phosphate esters) and anionic alkyl diphenyloxide disulfonate surfactants are agronomically useful surfactants and can be added into the formulations containing water-soluble pesticides (e.g. glufosinate or glyphosate) to provide a storage stable formulation that do not exhibit phase separation on exposure to temperatures up to about 50°C, and at the same time have reduced aquatic toxicity without reducing its performance which are effective on one or more important weed species.
Therefore, the advantages and desirable benefits obtained by combining those agronomical surfactants, such as those taught by FRISCH and XU set forth above, with the water-soluble herbicides provide the motivation for one ordinary skilled in the art to produce the instantly claimed herbicidal concentrate.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
 Applicant's arguments filed 5/16/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued Frisch in view of Xu fails to teach or suggest active water-insoluble herbicides and that neither references use any active water-insoluble herbicides in the examples provided therein. 
In response, as discussed in the 103 rejection above, Frisch teaches that the aqueous composition comprise 0 to 40% by weight of water-insoluble active crop protectant ingredient, e.g. as type (b) active ingredient (see: [0105-0107] and Claims 1 and 2). Frisch teaches the water-insoluble active crop ingredient includes oxyfluorfen (i.e. a nitrophenyl ether) (see: [0016]). As disclosed on page 3 (Summary Section) of instant specification, oxyfluorfen is a nitrophenyl ether. Frisch in the claimed embodiment (claims 1 and 2) clearly teaches including water-insoluble active crop ingredient and thus applicant’s arguments regarding the cited references not teaching the water insoluble active are not persuasive. Additionally, the instant claim 1 recites “up to 5 wt.% of an active water-insoluble herbicide” and the “up to 5 wt.%” recitation includes 0% of active water-insoluble herbicide. Thus, even in the case the prior art does not teach including any water-insoluble herbicide, it would still read on the claim because “up to 5 wt.%” includes 0% of an active water insoluble herbicide.  
Applicant further argued of unexpected result and pointed to inventive examples and comparative examples in Tables 2 and 3 in the instant specification and argued that water insoluble active ingredients were incorporated into the herbicidal mixture concentrate that were stable, clear and retained their single phase formulations. It was argued that this unexpected result is neither taught nor suggested in Frisch and/or Xu.
In response, firstly, quizalofp-p-ethyl water-insoluble active (in example 1 and 2 of specification) is an aryloxyphenoxypropionate which is recited in claim 1. Clethodim (in example 3 and 4) is a cyclohexanedione and this particular water-insoluble active is not recited in claim 1. Thus, the examiner will focus on examples 1 and 2 and the comparative examples A and B. 
	With respect to the unexpected results, firstly it is argued that the comparison of examples 1 and 2 with the comparative examples A and B is not a single variable comparison because the amount of TRITON H-66 (phosphate ester hydrotrope) used in examples 1 and 2 (32.5% in both examples) is a lot higher than the amount of TRITON H-66 used in comparative examples A and B (5% and 20%). Thus, it is unclear whether the stable and clear formulation in examples 1 and 2 were a result of using higher amount of TRITON H-66 or not. Also, one difference in terms of the ingredients used in the examples is that the inventive examples 1 and 2 use either TRITON CG-110 or TRITON CG-650 (alkyl polyglucoside) and the comparative example A and B on the other hand use ECOSURF EH-6 (non-ionic surfactant). However, the concentration of ECOSURF is 20% and the concentration of alkyl polyglucoside is 6%. This concentration difference in the inventive and comparative example also goes on to show that the comparison is not a single variable comparison and it is unclear whether the higher concentration of ECOSURF results in Turbid/phase separation of comparative example formulations. 
	Secondly, the Xu reference cited in the 103 rejection above discloses in Example 49 that the efficacy effect of oxalic acid with nonionic alkyl polyglucoside and anionic ethoxylate phosphate ester surfactants was evaluated. Oxalic acid was dissolved, potassium glyphosate added and surfactant then added. Results showed all samples were stable and clear. (See: Col. 110-111, Example 49). This disclosure in Xu suggests that it was known in the art that use of alkyl polyglucoside led to herbicidal formulations which were stable and clear and thus one skilled in the art would have expected that replacing ECOSURF EH-6 in comparative example A and B with alkyl polyglucoside would result in a stable and clear herbicide formulation. Thus, applicant’s arguments of unexpected results are not persuasive at this time. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616